Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters to Redeem US$600 Million of Debt Securities NEW YORK, NY, September 22, 2009 - Thomson Reuters (TSX: TRI; NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today announced itwill exerciseits right to redeem approximately US$600 million of outstanding debt securities. Three separate series of securities will be redeemed. Thomson Reuters plans to finance the redemptions through the issuance of new debt securities and/or cash balances. In October 2009, Thomson Reuters will redeem the following securities: · All C$400,000,000 of its outstanding 6.85% medium term notes (MTNs) due June 1, 2011 (CUSIP No. 88490Z AA2), · All US$250,000,000 of its outstanding 4.75% notes due May 28, 2010 (CUSIP No. 884903 AU9), and · All US$75,000,000 of its outstanding 7.74% notes due December 22, 2010, which were issued in a private placement. Redemption prices include applicable early repayment premiums as well as accrued and unpaid interest through the redemption dates. The approximately US$600 million of outstanding debt securities to be redeemed reflects the amount expected to be paid by Thomson Reuters after termination of applicable cross currency interest rate swap agreements. Non-registered holders (banks, brokerage firms or other financial institutions) of the
